Citation Nr: 1721114	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  14-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary atherosclerosis/ coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the Veteran's claim for additional development in June 2015, and requested a medical opinion from the Veterans Health Administration (VHA) in December 2015.  In January 2017, the Board remanded the claim to obtain a new VA examination, and the case has been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that there has not been substantial compliance with the mandates of the January 2017 remand order.  The Veteran was afforded a VA examination in March 2017, as requested in the Board remand.  The Board requested that the VA examiner address whether it is at least as likely as not that any coronary artery disease, including atherosclerosis, had its onset during active service, specifically to include as a result of exposure to ionizing radiation in 1956 as part of Operation Redwing.  The VA examiner was also asked to address whether it is at least as likely as not that any coronary artery disease was aggravated by a service-connected disability, to include his major depressive disorder, hypertension, atrial fibrillation, and dilated cardiomyopathy.  The examiner was asked to explain the reasons behind any opinions expressed and conclusions reached.  

The record includes the report of a VA examination, opinion, and addendum opinion in March 2017.  The VA examiner opined that the claimed coronary artery condition is less likely as not the result of the Veteran's service.  The VA examiner stated, "There is no medical evidence or diagnosis, in the [V]eteran's medical records, to support the claim that the CAD to include atherosclerosis is related to the [V]eteran's service to include exposure to ionizing radiation."  The VA examiner did not provide any rationale explaining why the condition is not related to ionizing radiation, as requested in the Board remand.  Additionally, the VA examiner did not provide a full rationale for the opinion that the Veteran's coronary artery condition is less likely as not aggravated beyond its natural progression by the Veteran's service-connected disabilities.  In the March 2017 opinions, the VA examiner stated that "There is no credible scientific or medical evidence that could support the [V]eteran's claim."  As the VA examiner did not provide an adequate rationale for the opinions requested by the Board, the VA opinions are inadequate and there has not been substantial compliance with the remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claim must be remanded for a new opinion.  

Finally, the VA treatment records in the file only date to September 2015.  Consequently, the Board requests the appellant's complete VA treatment records from September 2015 to present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the appellant's VA treatment records from September 2015 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, forward the electronic claims file to the March 2017 VA examiner, or if unavailable a VA clinician of appropriate expertise, to provide an opinion as to the following:

a) Whether it is at least as likely as not (probability of 50 percent or more) that any coronary artery disease, including atherosclerosis, diagnosed at the time of examination or at any point during the appellate time period had its onset during active service or is otherwise related to service, specifically to include as a result of exposure to ionizing radiation in 1956 as part of Operation Redwing; and

b) Whether it is at least as likely as not (probability of 50 percent or more) that any coronary artery disease, including atherosclerosis, diagnosed at the time of examination or at any point during the appellate time period was caused or aggravated (i.e. chronically worsened beyond the natural progression) by a service-connected disability, to include his major depressive disorder, hypertension, atrial fibrillation, and dilated cardiomyopathy.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that another examination is necessary to provide an opinion, such should be accomplished.
3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for coronary atherosclerosis/ coronary artery disease.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




